DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of application No. 16/536,961, filed on August 9, 2019, now Pat. No. 11,029,547.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,437,090 and claims 1-16 of U.S. Patent No. 11,029,547. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the patents participate all of limitations of claims of the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-10, 12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Byeon et al. (Byeon, US 2012/0092585).
Re claim 1: As shown in Fig. 76, Byeon discloses a display device comprising:

a main frame 130 disposed at a rear of the display panel 100;
a side frame 4400 extending along sides of the display panel 100 as shown in Fig. 83 and comprising:
     a first part (left vertical portion) extending along a first short side of the display panel 100;
     a second part (upper horizontal portion) adjacent to the first part and extending along a first long side of the display panel 100; and
     a third part (right vertical portion) adjacent to the second part and extending along a second short side of the display panel 100 opposite the first short side;
wherein each of the first part, second part, and third part as shown in Fig. 81 comprises:
a flat portion 4400H configured to support a rear surface of the display panel 100 and coupled to the rear surface via a supporting layer 140 (Fig. 76);
a securing portion configured to be coupled with a corresponding side of the main frame 130 (via S400 and protrusion 4401 in Fig. 76 or portion comprising protrusions 4401 and 4402 in Fig. 47); and
an exterior portion 4400V (vertical portion in Figs. 76 and 81) extending laterally beyond a corresponding side of the display panel 100,
wherein the side frame 4400 further comprises cutting portions CA of the flat portion 4400V between the first part and the second part and of the flat portion between the second part and the third part (as shown in Figs. 81 and 83).
Re claim 2: The display device of claim 1, wherein the securing portion is configured to engage with the corresponding side of the main frame 130 to secure the main frame 130 as shown in Figs. 47 and 76.
Re claim 3: The display device of claim 2, wherein, as shown in Fig. 47, the securing portion comprises a coupling protrusion 4401/4402 such that a securing space (between protrusions 4401 and 4402) is defined between the coupling protrusion 4401/4402 and the side frame 4400, and
wherein the securing space is configured to accommodate an edge of the main frame 130 to secure the main frame 130.
Re claim 4: The display device of claim 3, wherein the securing space is configured as a sliding groove and the main frame 130 is configured to be slidably engaged with the sliding groove as shown in Fig. 47.
Re claim 5: The display device of claim 1, wherein, as shown in Fig. 14, the display panel comprises at least one substrate 111 and a first layer 3400 coupled to the front of the at least one substrate 111 and a second layer 3410 coupled to a rear of the at least one substrate 111,
wherein a size of the at least one substrate 111 is larger than a size of the second layer 3410 such that an extending portion of a rear of the at least one substrate 111 extends beyond an edge of the second layer 3410, and
wherein the extending portion of the rear of the at least one substrate 111 is coupled to the supporting layer 140.
Re claim 6: The display device of claim 1, wherein the display panel further comprises a sealing member 4500 configured to cover a lateral edge of the display panel as shown in Figs. 46 and 47.
Re claim 8: The display device of claim 1, wherein, as shown in Figs. 82 and 83, a first reinforcement member 4400R is disposed at the flat portion between the first part and the second part of the side frame and a second reinforcement member 4400R is disposed at the flat portion between the second part and the third part of the side frame.
Re claim 9: The display device of claim 8, wherein at least one of the first reinforcement member or the second reinforcement member includes a gap H100 formed near a comer portion 
Re claim 10: The display device of claim 1, as shown in Fig. 76, further comprising a bottom frame 1600 positioned along a second long side of the display panel 100 opposite the first long side of the display panel and configured to be coupled with the first part and the third part of the side frame 4400.
Re claim 12: The display device of claim 1, wherein the cutting portions CA are positioned at an inner portion of corners of the side frame 4400 as shown in Fig. 81.
Re claim 14: The display device of claim 1, further comprising a backlight unit 10B comprising an optical layer 7000 (light guide plate, paragraph 137), an optical sheet 110, and a light assembly 120, wherein lateral edges of the backlight unit are covered by the side frame as shown in Figs. 2, 34 and 44.
Re claim 15: The display device of claim 14, wherein, as shown in Fig. 51, the display panel 100 is positioned at a forward position with respect to the side frame 4400 such that edges of the display panel laterally extend past an inner portion (horizontal portion) of the side frame 4400.
Re claim 16: As shown in Fig. 76, Byeon discloses a display device comprising:
a display panel 100;
a main frame 130 disposed at a rear of the display panel;
a side frame 4400 extending along sides of the display panel 100 (as shown in Fig. 83) and comprising:
     a first part (left vertical portion) extending along a first short side of the display panel;
     a second part (upper horizontal portion) adjacent to the first part and extending along a first long side of the display panel; and
     a third part (right vertical portion) adjacent to the second part and extending along a second short side of the display panel opposite the first short side;

a flat portion 4400H configured to support a rear surface of the display panel 100 and coupled to the rear surface via a supporting layer 140 (Fig. 76);
a securing portion configured to be coupled with a corresponding side of the main frame 1600 (via S400 and protrusion 4401 in Fig. 76 or portion comprising protrusions 4401 and 4402 in Fig. 47); and
an exterior portion 4400V (vertical portion in Figs. 76 and 81) extending laterally beyond a corresponding side of the display panel 100,
wherein portions 4400H of the side frame 4400 are cut out to facilitate bending between the first part and the second part and of the flat portion between the second part and the third part such that the side frame 4400 is formed from a unitary member (as shown in Figs. 81 and 83).
Re claim 17: The display device of claim 16, wherein the securing portion is configured to engage with the corresponding side of the main frame 1600 (via S110) to secure the main frame 1600 as shown in Fig. 44.
Re claim 18: The display device of claim 17, wherein, as shown in Fig. 47, the securing portion comprises a coupling protrusion 4401/4402 such that a securing space (between protrusions 4401 and 4402) is defined between the coupling protrusion 4401/4402 and the side frame 4400, and
wherein the securing space is configured to accommodate an edge of the main frame 130 to secure the main frame 130.
Re claim 19: The display device of claim 18, wherein the securing space is configured as a sliding groove and the main frame 130 is configured to be slidably engaged with the sliding groove as shown in Fig. 47.
Re claim 20: The display device of claim 16, wherein, as shown in Fig. 14, the display panel comprises at least one substrate 111 and a first layer 3400 coupled to the front of the at least one substrate 111 and a second layer 3410 coupled to a rear of the at least one substrate 111,

wherein the extending portion of the rear of the at least one substrate 111 is coupled to the supporting layer 140.
Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sakata (US 2007/0218411).
Re claim 1: As shown in Figs. 1 and 7, Sakata discloses a display device comprising:
a display panel 14;
a main frame 18 disposed at a rear of the display panel 14;
a side frame 20 extending along sides of the display panel 14 and comprising:
     a first part 20B (left portion) extending along a first short side of the display panel 14 (Fig. 3);
     a second part 20A (upper portion) adjacent to the first part and extending along a first long side of the display panel 14 (Fig. 3); and
     a third part 20B (right portion) adjacent to the second part and extending along a second short side of the display panel opposite the first short side (Fig. 3);
wherein each of the first part, second part, and third part (as shown in Figs. 3-6) comprises:
a flat portion 2002 configured to support a rear surface of the display panel 14 and coupled to the rear surface via a supporting layer 18 (portion of the main frame 18 (Fig. 9);
a securing portion 2020 configured to be coupled with a corresponding side of the main frame 18; and
an exterior portion 2004 extending laterally beyond a corresponding side of the display panel 14,

Re claim 2: The display device of claim 1, wherein the securing portion 2020 is configured to engage with the corresponding side of the main frame 18 to secure the main frame 18 as shown in Fig. 9.
Re claim 10: The display device of claim 1, as shown in Figs. 1 and 9, further comprising a bottom frame 22 (rear cover) positioned along a second long side of the display panel 114 opposite the first long side of the display panel and configured to be coupled with the first part and the third part of the side frame 20.
Re claim 11: The display device of claim 1, wherein the side frame comprises metal materials (paragraph 60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Byeon et al. (Byeon, US 2012/0092585).
Re claim 11: The display device of claim 1:
Byeon does not disclose that the side frame comprises metal materials. However, it would have been obvious to one having skill in the art at the time the invention was made to form the side frame of metal materials, since it has been held to be within the general skill of a worker in the art to select a 
Re claim 13: The display device of claim 1:
As shown in Fig. 47, Byeon does not suggest that the main frame 130 is secured to the securing portion via an adhesive member. However, it would have been obvious to one having skill in the art at the time the invention was made to secure the main frame to the securing portion via an adhesive member, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of choice of a fastening member. In re Leshin, 125 USPQ 416.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US 2007/0218411) in view of Kuo et al. (Kuo, US 2013/0258229).
Re claim 16: As shown in Figs. 1 and 7, Sakata discloses a display device comprising:
a display panel 14;
a main frame 18 disposed at a rear of the display panel 14;
a side frame 20 extending along sides of the display panel 14 and comprising:
     a first part 20B (left portion) extending along a first short side of the display panel 14 (Fig. 3);
     a second part 20A (upper portion) adjacent to the first part and extending along a first long side of the display panel 14 (Fig. 3); and
     a third part 20B (right portion) adjacent to the second part and extending along a second short side of the display panel opposite the first short side (Fig. 3);
wherein each of the first part, second part, and third part (as shown in Figs. 3-6) comprises:
a flat portion 2002 configured to support a rear surface of the display panel 14 and coupled to the rear surface via a supporting layer 18 (portion of the main frame 18 (Fig. 9);

an exterior portion 2004 extending laterally beyond a corresponding side of the display panel 14.
Sakata does not disclose that portions of the side frame are cut out to facilitate bending between the first part and the second part and of the flat portion between the second part and the third part such that the side frame is formed from a unitary member.
As shown in Figs. 2-4, Kuo disclose a frame in which portions of the side frame are cut out to facilitate bending between the first part (left vertical portion in Fig. 3) and the second part (upper horizontal portion in Fig. 3) and of the flat portion 68 between the second part and the third part (right vertical portion in Fig. 3) such that the frame is formed from a unitary member 6.
Accordingly, it is obviously applicable to the display device of Sakata in order to make into side frames of any size and reduce the manufacturing cost (paragraph 24).
Thus, it would have been obvious to one having skill in the art at the time the invention was make to form a side frame in which portions of the side frame are cut out to facilitate bending between the first part and the second part and of the flat portion between the second part and the third part such that the side frame is formed from a unitary member in order to make into side frames of any size and reduce the manufacturing cost.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
December 29, 2021